 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    BRIAN HOGUE,                                       No. 2:17-cv-0434-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO POLICE
      DEPARTMENT, et al.,
15
                         Defendants.
16

17
18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 30, 2019, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 21. Neither party

24   has filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                         1
 1          1. The findings and recommendations filed July 30, 2019 (ECF No. 21), are ADOPTED
 2   IN FULL;
 3          2. Defendants’ motion to dismiss (ECF No. 17) is GRANTED; and
 4          3. Plaintiff’s claim that his Fourth Amendment rights were violated by unreasonable
 5   search and seizure and his state law negligence claim are DISMISSED without prejudice as to
 6   defendant City of Sacramento.
 7          IT IS SO ORDERED.
 8   Dated: September 30, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
